DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
	Claims 33-51 are pending in the application.	
Priority
	This application is a continuation of U.S. Application No. 15/590,766, filed on May 9, 2017, which is a continuation of U.S. Application No. 14/654,225, filed on June 19, 2015, which is a U.S. National Stage Entry of PCT/US2013/074197, filed on December 10, 2013, which claims the benefit of U.S Provisional Application No. 61/739,906, filed December 20, 2012,
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of the compound of formula 
    PNG
    media_image1.png
    124
    294
    media_image1.png
    Greyscale
 in combination with a monoclonal antibody for the treatment of liver cancer, reading on claims 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, and 50, as species of invention for initial examination on the merits in the reply filed on 12/01/2021 is acknowledged.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (vide supra) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claims will be extended.  In the interest of compact prosecution, the search of the Markush-type claims has been extended to include the full scope of the current claims.

It has been determined that the entire scope claimed is not presently patentable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “[a] method for treating a cancer which is negatively impacted by diminution in its metabolism via fatty oxidation” comprising administering a therapeutically effective amount of a compound of Formula I or “[a] method for treating a cancer having a metabolism that is reliant on fatty acid oxidation”, does not reasonably provide enablement for “[a] method for treating cancer”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In In re Wands 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. These include:
1. the nature of the invention,
2. the state of the prior art, 
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present, 
5. the presence or absence of working examples,
6. the breadth of the claims, 

8. the level of the skill in the art.
The scope of diseases claimed to be treated is all types of cancers, ranging from breast cancer, prostate cancer, lung cancer, etc., to many, many other types of cancer.  Given the scope of the many types of cancer included within claims 33-51, their varied etiologies, and the diversity of their patient populations, the disclosure of the specification is insufficient to permit a person skilled in the art to treat the scope of the disorders as claimed.
The nature of the invention: the nature of the invention is directed toward a method of treating cancer comprising administering a therapeutically effective amount of a compound of the formula:
    PNG
    media_image2.png
    165
    235
    media_image2.png
    Greyscale
.  
The state of the prior art and the predictability or lack thereof in the art: the state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which cancer). There is no absolute predictability even in view of the seemingly high level of skill in the art.
The instantly-claimed method is highly unpredictable as discussed below. 
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427F.2d833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants' claims include the general treatment of cancer. The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocols. It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct cancer types, and that cancer classification has been based, for example, primarily on morphological appearance 
According to Sawyers (Nature 2004), targeted cancer therapies, which are defined as drugs or other substances that block the growth and spread of cancer by interfering with specific molecules involved in tumor growth and/or cancer progression, requires identification of specific targets, where identification of appropriate targets is based on a detailed understanding of the molecular changes underlying the type of cancer.  Targeted therapies are specific for a type of cancer (e.g., non-small cell lung cancer or peripheral T-cell lymphoma).  Out of the many types of drug compounds, only a relative few are even being studied in clinical trials for treating a specific type of cancer.  Due to the unpredictable nature of cancer, the fact that more 3,000 different identified cancers exist, and because various types of cancers have different causative agents, involve different cellular mechanisms, and differ in treatment protocol, no single compound exists presently that is known to treat all cancers as a blanket therapeutic.  In view of this, the ordinary artisan would reject on its face any treatment regimen for all cancers comprising administration of a single compound, or single class of compounds.
The amount of direction or guidance present and the presence or absence of working examples:  the specification describes assays for agonist or antagonist activities against human PPARα receptors and fatty acid oxidation (see p. 31-33).  Further, the compound of Example 6 is shown to inhibit metastasis of B16D10 melanoma cells to the lung in mice.  
The breadth of the claims:  the instant breadth of the claims is broader than the disclosure. Specifically, the instant claims include treating cancer comprising administering a therapeutically effective amount of the cited compounds, but the specification only provides evidence for the effect the compounds have as agonist or antagonist against human PPARα receptors and fatty acid oxidation as well as in inhibition of metastasis of melanoma cells to the lung.  
The quantity or experimentation needed and the level of skill in the art:  it would require undue experimentation of one of ordinary skill in the art to ascertain the effectiveness of the compound(s) in the general treatment of cancer. Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the currently examined case for the current method claims. Cancer treatment depends on the different causative agents and 
Genentech Inc. v. Novo Nordisk NS (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein it is apparent that undue experimentation would be necessary because of variability in prediction of treatment outcome that is not addressed by the present application disclosure, examples, teachings, guidance presented, or from the contents of other art known in the field. Absent factual data to the contrary, the amount and level of experimentation needed is undue. Therefore, claims 33-51 are rejected under 35 U.S.C. § 112, 1st paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO 2013/134562 A1 (filing date 09 March 2012; cited by Applicants), naming inventors Stock, Chen, Bravo, Jacintho, Scott, Stearns, Clark and Truong; Scott and Truong are not cited as inventors in the current application.
The reference (Abstract and throughout) teaches structurally analogous compounds and their use in treatment of cancer (Abstract and throughout) , in general compounds of Formula I [0010] as follows: 
    PNG
    media_image3.png
    168
    268
    media_image3.png
    Greyscale
, as exemplified, for example, by the compound of Example 10 (p. 62): 
    PNG
    media_image4.png
    250
    298
    media_image4.png
    Greyscale
.  The current application claims methods of treatment of cancer by administration of compounds of Formula I as follows: 
    PNG
    media_image5.png
    133
    191
    media_image5.png
    Greyscale
(claim 33), including, for example the compound of claim 47 (p. 16) as follows:  
    PNG
    media_image6.png
    156
    359
    media_image6.png
    Greyscale
.  The difference between the prior art compound and the claimed compound is the linking position on the phenyl ring that links the otherwise 
    PNG
    media_image7.png
    52
    63
    media_image7.png
    Greyscale
in the prior art versus 
    PNG
    media_image8.png
    56
    55
    media_image8.png
    Greyscale
 in the current claims (i.e., para versus meta positions).
According to MPEP 2144.09, Section II, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale
  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.”
It is further noted that particular motivation to modify the compound of Example 10 is present in the cited prior art application at p. 46:

    PNG
    media_image10.png
    186
    900
    media_image10.png
    Greyscale
, where this compound is demonstrated to have excellent specificity.  As such, the ordinary artisan at the time the invention was made would have found it obvious to utilize, with a reasonable expectation of success, the compound of Example 10 as a lead for improvement in the cited application (e.g. treating cancer), including in a compound that is a position isomer of close structural similarity, as described above, and according to the ring-position isomer rationale set forth above.
	Regarding the limitation that the method comprises administration of the cited compounds and an anti-cancer agent, the reference teaches combination treatment with one or more additional anti-cancer agent (p. 39-40; [0080] - [0081]), where the skilled artisan would find it obvious to utilize more than one 
	Regarding claim 50, the reference teaches combination treatment using the combination with anti-cancer agents including monoclonal antibodies (p. 39; [0080]).
	Regarding claim 51, the reference teaches combination treatment using the combination with anti-cancer agents including imatinib, gefitinib and erlotinib (p. 39; [0080]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 33-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,568,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently-claimed subject matter comprises treatment with compounds which meet the limitations of the compounds employed in the methods of the earlier patent.  The earlier patent claims methods comprising administration of compounds of Formula I as follows: 
    PNG
    media_image11.png
    129
    276
    media_image11.png
    Greyscale
, where A1 is phenyl, pyrimidinyl or pyridyl, and where A2 is phenyl or pyridinyl.  
The current claims are drawn to methods of treating cancer comprising administration of compounds of Formula 1 as follows: 
    PNG
    media_image12.png
    100
    190
    media_image12.png
    Greyscale
, where A1 is phenyl or a 6-membered heteroaromatic ring having 1, 2 or 3 N, and where A2 is selected from A2a or A2b as follows: 
    PNG
    media_image13.png
    140
    270
    media_image13.png
    Greyscale
where A2a is phenyl or a 6-membered heteroaromatic ring having 1, 2 or 3 N in the ring, and where A2b is a 5-membered heteraromatic ring having 1, 2 or 3 heteroatoms selected from O, S and N.  Accordingly, the patented methods represent a subset completely encompassed by the currently-claimed methods, and therefore are properly rejected under 35 U.S.C. 101, as failing to represent patentably distinct subject matter.
s 33-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim17 of U.S. Patent No. 9,676,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented methods represent a subset of the currently-claimed methods, and therefore are properly rejected under 35 U.S.C. 101, as failing to represent patentably distinct subject matter, where the current claims are drawn to treatment of cancer in general, and where the cited claims in the patent are merely drawn to a particular subset of cancerous conditions using compounds that are encompassed by the limitations of the current claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625